Citation Nr: 0828566	
Decision Date: 08/22/08    Archive Date: 09/02/08

DOCKET NO.  06-32 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
service-connected eustachian tube dysfunction of the left ear 
with middle ear effusion, to include left ear hearing loss.

2.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected chondromalacia patella of the 
right knee, status post arthroscopy.

3.  Entitlement to an initial compensable evaluation for 
service-connected candidiasis.

4.  Entitlement to an initial compensable evaluation for 
service-connected hypertension.


ATTORNEY FOR THE BOARD

C. Kedem, Counsel
INTRODUCTION

The veteran served on active duty from June 1992 to August 
1992 and from October 1994 to June 2004.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2004 rating decision by which the Department 
of Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas granted service connection for the disabilities 
enumerated above.  The veteran is contesting the initial 
disability ratings assigned.  


FINDINGS OF FACT

1.  The veteran's service-connected eustachian tube 
dysfunction of the left ear with middle ear diffusion, to 
include left ear hearing loss, is manifested by no more than 
an average pure tone threshold of 50 decibels in the left ear 
with speech recognition ability of 100 percent.

2.  The veteran's service-connected chondromalacia patella of 
the right knee status post arthroscopy is manifested by no 
more than very slight limitation of flexion, subjective 
complaints of instability, and no evidence of arthritis.

3.  The veteran's service-connected candidiasis is manifested 
by no more than occasional one-month episodes of a rash on 
the scrotum and penis causing burning and itching; less than 
5 percent of the veteran's body is affected.  

4.  The veteran's service-connected hypertension is 
controlled by medication, and diastolic pressure is not shown 
to be predominantly 100 or more and systolic pressure is not 
shown to be predominantly 160 or more.  




CONCLUSIONS OF LAW

1.  The criteria for entitlement to a compensable disability 
evaluation for the veteran's service-connected eustachian 
tube dysfunction of the left ear with middle ear effusion, to 
include left ear hearing loss, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.383, 4.3, 4.7, 
4.85, 4.86, 4.87, Diagnostic Code 6100 (2007).

2.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the veteran's service-connected 
chondromalacia patella of the right knee, status post 
arthroscopy, have not been met.  38 U.S.C.A. § 1155 (West 
2002); 
38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Codes 5014, 5260, 
5261 (2007).

3.  The criteria for entitlement to a compensable disability 
evaluation for the veteran's service-connected candidiasis 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7, 4.20, 4.27, 4.118, Diagnostic Codes 7806, 7813 
(2007).

4.  The criteria for entitlement to a compensable disability 
evaluation for the veteran's service-connected hypertension 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7, 4.104, Diagnostic Code 7101 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ), in this case, 
the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, notice consistent with 
Dingess was provided in March 2006 and August 2006.  

Here, the VCAA duty to notify was satisfied by way of a 
letters sent to the veteran in February 2004, March 2006, and 
August 2006 that fully addressed all four notice elements.  
The letters informed the veteran of what evidence was 
required to substantiate the claim and of the veteran's and 
VA's respective duties for obtaining evidence.  The veteran 
was also asked to submit evidence and/or information in his 
possession to the AOJ.  

The Board acknowledges that the March 2006 and August 2006 
VCAA letters were issued after the initial adjudication of 
his claim.  In general, a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 119-120 (2004).  Crucially, the 
claim was readjudicated in the March 2007 supplemental 
statement of the case, after he was provided with the 
opportunity to submit evidence and argument in support of his 
claim and to respond to the VA notice.  Therefore, the 
essential fairness of the adjudication was not affected.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

The Board accordingly finds that there is no prejudice to the 
veteran in the timing of the VCAA notice.  Moreover, the 
veteran has not alleged any prejudice.   
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006), No. 02-1077 
(U.S. Vet. App. Dec. 21, 2006) (timing errors such as this do 
not have the natural effect of producing prejudice and, 
therefore, prejudice must be pled as to it).

The Board has also considered the Court's recent decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which held 
that for an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

The notice must also provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  
See Vazquez-Flores at 43-44.

The Board observes that the veteran was not informed of the 
relevant law and regulations pertaining to his claim to 
include as contemplated in the recent Vazquez decision.  
However, the essential fairness of the adjudication was not 
affected because the veteran had actual knowledge of what was 
necessary to substantiate his claim.  See Sanders, supra.  
The veteran has submitted argument which specifically 
described symptomatology congruent with the rating criteria 
pertinent to his service-connected disabilities, and made 
specific argument as to how his disabilities had increased in 
severity and the effect that increase had on the his 
employment and daily life.  See, e.g., the October 9, 2006 
substantive appeal; see also the January 31, 2005 notice of 
disagreement.  

It is therefore clear that the veteran was or should have 
been aware of the applicable schedular standards.  

Accordingly, due to the content of the notice given and the 
veteran's actual knowledge, the Board finds that the veteran 
has received appropriate VCAA notice to include as 
contemplated by the Court in Vazquez-Flores.  

In any event, the Board notes that with respect to appeals of 
initially assigned disability ratings such as the instant 
case, the additional notice requirements recently set forth 
in Vazquez-Flores do not apply.  Specifically, once service 
connection has been granted, VA's VCAA notice obligations are 
fully satisfied and any defect in the notice is not 
prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see 
also Goodwin v. Peake, No. 05-876 (U.S. Vet. App. May 19, 
2008) (where a claim has been substantiated after the 
enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to any downstream elements).  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.   

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has 
obtained VA clinical records as well as specified private 
medical records.  The veteran was afforded VA medical 
examinations in March 2004 and April 2004.  Significantly, 
the veteran has not identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist the 
veteran in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 4.3.  When the positive and negative 
evidence as to a claim is in approximate balance, thereby 
creating a reasonable doubt as to the merits of a claim, the 
claimant prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).  If the Board determines that the preponderance 
of the evidence is against the claim, it has necessarily 
found that the evidence is not in approximate balance, and 
the benefit of the doubt rule is inapplicable.  Id. at 1365.

Increased Ratings

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  
One diagnostic code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the diagnosis and demonstrated symptomatology.  Any 
change in a diagnostic code by a VA adjudicator must be 
specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 
625, 629 (1992).
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The provisions of 38 C.F.R. § 4.27 provide that unlisted 
disabilities requiring rating by analogy will be coded with 
the first two numbers of the schedule provisions for the most 
closely related body part and "99."  Hyphenated diagnostic 
codes are used when a rating under one diagnostic code 
requires use of an additional diagnostic code to identify the 
basis for the evaluation assigned.  The additional code is 
shown after a hyphen. Regulations provide that when a 
disability not specifically provided for in the rating 
schedule is encountered, it will be rated under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20.



1.  Entitlement to an initial compensable evaluation for 
service-connected eustachian tube dysfunction of the left ear 
with middle ear effusion, to include left ear hearing loss.

Evaluating hearing loss

Disability ratings for hearing loss are derived from a 
mechanical application of the rating schedule to the numeric 
designations resulting from audiometric testing, as set forth 
under 38 C.F.R. § 4.85.  See Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).

The Rating Schedule provides a table for rating purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, established by a state- 
licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination and the 
puretone threshold average which is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four.  See 38 C.F.R. § 4.85.  Table VII is used to determine 
the percentage evaluation by combining the Roman numeral 
designations for hearing impairment of each ear.  The 
horizontal row represents the ear having the poorer hearing 
and the vertical column represents the ear having the better 
hearing.  Id.

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  See 38 C.F.R. § 
4.86(a).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral. That numeral will 
then be elevated to the next higher.  See 38 C.F.R. § 
4.86(b).

In situations, as here, where service connection has been 
granted only for defective hearing involving one ear, and the 
veteran does not have total deafness in both ears, the 
hearing acuity of the nonservice-connected ear is considered 
to be normal.  In such situations, a maximum 10 percent 
evaluation is assignable where hearing in the service-
connected ear is at level X or XI.  38 C.F.R. §§ 3.383, 
4.85(f), (h).

Analysis

The veteran's service-connected eustachian tube dysfunction 
of the left ear with middle ear effusion, to include left ear 
hearing loss has been rated zero percent disabling by the RO 
under the provisions of Diagnostic Code 6100.  

Assignment of diagnostic code

After a review of the evidence pertaining to the veteran's 
service-connected left ear disability, the Board has 
determined that the most appropriate diagnostic code for 
evaluation of the disability is the code it is currently 
rated under, Diagnostic Code 6100.  The report of the March 
2004 VA ear disease examiner indicates that the veteran's 
objective left ear symptomatology principally consists of 
hearing loss, which is contemplated in Diagnostic Code 6100.  
There is no indication of symptomatology congruent with any 
of the other ear diseases enumerated in the diagnostic codes 
for ear disease, such as Meniere's syndrome or a peripheral 
vascular disorder.  See 38 C.F.R. § 4.87, Diagnostic Codes 
6200-6260.  Moreover, the veteran has not indicated that a 
different diagnostic code should be employed for his service-
connected left ear disability. 

Accordingly, the Board will continue to rate the service-
connected left ear disability under Diagnostic Code 6100.



Schedular rating

On February 2004 VA audiologic examination, the veteran 
complained of muffled hearing and pain in the left ear.  Left 
ear hearing was measured as follows:

Hertz
1000
2000
3000
4000
Ave
decibels
45
40
50
65
50

Left ear speech recognition was 100 percent.

Applying the foregoing criteria to the facts in this case, 
the Board finds that the veteran's left ear hearing loss 
represents a Level I hearing loss.  38 C.F.R. § 4.85, Table 
VI.  That is, the combination of level I in the left ear (the 
veteran's average from the February 2004 VA audiological 
examination) with level I in the non service-connected right 
ear results in a zero percent rating.  38 C.F.R. § 4.86, 
Table VII.  

The Board has considered the application of 38 C.F.R. § 4.86 
(exceptional patterns of hearing impairment).  However, the 
veteran's hearing loss does not meet the criteria under that 
section.  More specifically, the veteran's hearing test did 
not show a result of 30 dB or less at 1000 Hz and 70dB or 
more at 2000 Hz in the left ear, as would be required for 
application of table VIa under 38 C.F.R. § 4.86(b).  The 
veteran also does meet the criteria for 38 C.F.R § 4.86(a).  
Each of the four specified frequencies is not 55 dB or more 
in the left ear.  Therefore, the rating under 38 C.F.R. § 
4.85 is the correct rating under the regulations for this 
veteran.

In short, the medical evidence does not support a compensable 
evaluation for the veteran's service-connected left ear 
hearing loss under any pertinent criteria.  As the Court 
observed in the Lendenmann case, "disability ratings for 
hearing impairment are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered."  
See Lendenmann, 3 Vet. App. at 349.  Here, the application of 
the schedule establishes a noncompensable disability 
evaluation under Diagnostic Code 6100.

The Board thus finds that the veteran's left ear hearing loss 
was properly assigned a noncompensable disability rating 
under Diagnostic Code 6100, and concludes that the 
preponderance of the evidence is against the veteran's claim 
for a compensable evaluation for left ear hearing loss.  

Fenderson considerations

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating. At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

In this case, the medical evidence of record appears to 
support the proposition that the veteran's service-connected 
left ear hearing loss has not changed appreciably since the 
veteran filed his claim.  There appear to have been no 
medical findings and no other evidence which would allow for 
the assignment of a compensable disability rating at any time 
during the period of time here under consideration.  Based on 
the record, the Board finds that a noncompensable disability 
rating was properly assigned for the entire period from the 
date of service connection, June 26, 2004.  Staged ratings 
are therefore not appropriate.









	(CONTINUED ON NEXT PAGE)





2.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected chondromalacia patella of the 
right knee, status post arthroscopy. 

Relevant diagnostic codes

Diagnostic Code 5014, osteomalacia, provides that a rating 
should be based on the limitation of motion of the affected 
parts as arthritis, degenerative.  
38 C.F.R. § 4.71a, Diagnostic Code 5014.

Diagnostic Codes 5260 and 5261 are utilized to rate 
limitation of flexion and extension of the knee joint.  38 
C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Under 
Diagnostic Code 5260, limitation of flexion of the leg to 60 
degrees warrants a noncompensable evaluation, limitation of 
flexion to 45 degrees warrants a 10 percent rating, 
limitation of flexion to 30 degrees warrants a 20 percent 
evaluation, and limitation of flexion to 15 degrees warrants 
a 30 percent evaluation, the highest schedular evaluation 
under this diagnostic code.  38 C.F.R. § 4.71a, Diagnostic 
Code 5260.

Under Diagnostic Code 5261, limitation of extension of the 
leg to 5 degrees warrants a noncompensable evaluation, 
limitation of extension of the knee to 10 degrees warrants a 
10 percent evaluation, limitation of extension to 15 degrees 
warrants a 20 percent evaluation, and limitation of extension 
to 20 degrees warrants a 30 percent evaluation.  Limitation 
of extension of the knee to 30 degrees warrants a 40 percent 
evaluation and limitation of extension of the knee to 45 
degrees warrants a 50 percent evaluation, the highest 
schedular evaluation under this diagnostic code.  38 C.F.R. § 
4.71a, Diagnostic Code 5261.

The Schedule provides that the normal range of motion of the 
knee is zero degrees on extension to 140 degrees on flexion.  
38 C.F.R. § 4.71, Plate II.



Analysis

The veteran's service-connected chondromalacia patella of the 
right knee, status post arthroscopy, has been rated 10 
percent disabling by the RO under the provisions of 
Diagnostic Code 5014.  38 C.F.R. § 4.71a.  

Assignment of diagnostic code

The Board observes that no other provisions pertinent to the 
knee are applicable to the veteran's situation.  Diagnostic 
Code 5256 (ankylosis of the knee), Diagnostic Code 5258 
(dislocation of the semi lunar cartilage), Diagnostic Code 
5259 (symptomatic removal of the semi lunar cartilage), and 
Diagnostic Code 5263 (genu recurvatum) all deal with 
manifestations of knee disability not objectively present 
herein.  Although the veteran complained of "very little" 
lateral stability in October 2006, such findings were not 
confirmed objectively at that time or in the remainder of the 
medical evidence to allow for consideration of Diagnostic 
Code 5257 (which measures recurrent subluxation or lateral 
instability of the knee).  The Board also observes that all 
provisions relating to arthritis are inapplicable because 
right knee arthritis has not been shown.  See e.g., 
Diagnostic Code 5003 (degenerative arthritis), Diagnostic 
Codes 5004 - 5009 (various forms of arthritis due to 
disease), and Diagnostic Code 5010 (arthritis due to trauma).

Accordingly, the Board will continue to rate the service-
connected right knee disorder under Diagnostic Code 5014, 
with further consideration of Diagnostic Codes 5260 and 5261.

Schedular rating

On February 2004 VA general medical examination, the veteran 
indicated that running caused right knee pain and that 
walking and cycling, his alternative forms of exercise, did 
not cause right knee pain.  When the veteran experienced 
right knee pain, the pain was of a throbbing sort and a five 
or six on a scale of one to ten.  The veteran used over-the-
counter analgesics to ease symptoms.  The right knee did not 
tire or give way, but it was stiff at times.  With prolonged 
walking or running, there was swelling.  The veteran denied 
locking.  The veteran used a brace only for his physical 
therapy walk.  The veteran however, did not use a cane, 
crutches or any other assistive devices for the right knee.  
As well, he missed no work in the previous 12 months due to 
the service-connected right knee disability.  Right knee 
range of motion was from zero to 130 degrees without pain.  
There were no additional symptoms with repetitive motion 
other than grinding, but there was no additional pain.  The 
examiner diagnosed status post arthroscopic procedure right 
knee, chondromalacia patella and an X-ray study of the right 
knee was normal.

In an October 2006 VA outpatient record, the veteran reported 
a history of right knee pain and instability and that bending 
and lifting, part of his job, caused severe pain.  
Objectively, there was full right knee range of motion with 
no effusion.  X-ray studies of the right knee were 
essentially negative.  

Utilization of Diagnostic Code 5261 does not warrant an 
increased evaluation for the veteran's service-connected 
right knee disability, as the objective medical evidence 
indicates he is able to fully extend the right knee.  
38 C.F.R. § 4.71a, Diagnostic Code 5261.  Furthermore, under 
Diagnostic Code 5260, a disability rating in excess of 10 
percent is not warranted because as detailed above the most 
severe limitation of flexion of the right knee measured is to 
130 degrees, nowhere near the 30 degrees required for a 20 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Thus, a review of the evidence clearly indicates that 
symptomatology associated with the veteran's service-
connected right knee disability does not warrant assignment 
of a disability rating in excess of 10 percent.

Deluca considerations

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 (2007) allows for consideration of functional 
loss due to pain and weakness causing additional disability 
beyond that reflected on range of motion measurements.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. 
§ 4.45 (2007) provides that consideration also be given to 
weakened movement, excess fatigability, and incoordination.  

The RO specifically considered the veteran's complaints of 
pain in assigning the current 10 percent rating.  
Furthermore, the evidence does not demonstrate that the 
veteran's right knee disability is productive of functional 
impairment that would support assignment of a disability 
rating greater than the currently assigned 10 percent.  The 
February 2004 VA examiner specifically noted that no pain, 
weakness or incoordination was present with right knee 
motion, and there is no objective medical evidence to the 
contrary.

Thus, there is no basis on which to assign a higher level of 
disability based on 38 C.F.R. §§ 4.40 and 4.45.

Fenderson considerations

The Board has considered whether assignment of "staged 
ratings" is appropriate for the service-connected right knee 
disability.  See Fenderson, supra.

In this case, the medical evidence of record appears to 
support the proposition that the veteran's service-connected 
right knee disorder has not changed appreciably since the 
veteran filed his claim.  There are no medical findings and 
no other evidence which would allow for the assignment of a 
disability rating in excess of 10 percent at any time during 
the period of time here under consideration.  Based on the 
record, the Board finds that a 10 percent disability rating 
was properly assigned for the entire period from the date of 
service connection, June 26, 2004.  Staged ratings are 
therefore not appropriate.




3.  Entitlement to an initial compensable evaluation for 
service-connected candidiasis.

Relevant diagnostic codes

Diagnostic Code 7813 pertains to dermatophytosis which 
includes ringworm of the body, tinea corporis, tinea capitis, 
tinea pedis, tinea barbae, tinea unguium, and tinea cruris.  
It is to be rated as disfigurement of the head, face, or neck 
(Diagnostic Code 7800), scars (Diagnostic Codes 7801, 7802, 
7803, 7804, or 7805), or dermatitis (Diagnostic Code 7806) 
depending on the predominant disability.  38 C.F.R. § 4.118, 
Diagnostic Code 7813.

Pursuant to Diagnostic Code 7806, dermatitis or eczema, a 
noncompensable (zero percent) rating is warranted for less 
than 5 percent of the entire body or less than 5 percent of 
exposed areas affected, and; no more than topical therapy 
required during the past 12-month period.  A 10 percent 
rating is warranted for at least 5 but less than 20 percent 
of the entire body or at least 5 but less than 20 percent of 
exposed areas affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than 6 weeks during the past 12- 
month period.  A 30 percent rating is warranted for 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas affected, or; systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  More than 40 percent of the entire 
body or more than 40 percent of exposed areas, affected, or; 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during the past 12-month period warrants a 60 percent rating.  
38 C.F.R. § 4.118, Diagnostic Code 7806.

Analysis

The veteran's service-connected candidiasis has been rated 
zero percent disabling by the RO under the provisions of 
Diagnostic Code 7899-7813.  38 C.F.R. §§ 4.20, 4.27, 4.118.  

Assignment of diagnostic code

With respect to other potentially applicable codes, the Board 
notes that the February 2004 VA examiner, who performed a 
complete skin examination of the veteran, did not identify 
any scarring or disfigurement secondary to the veteran's 
service-connected skin disability.  This eliminates 
consideration of Diagnostic Codes 7800-7805 [concerning 
disfigurement of the head, face or neck and scars].

The veteran's skin disability could also arguably be rated 
under current Diagnostic Code 7820 (infections of the skin 
not listed elsewhere); however, that particular code 
instructs to rate under Diagnostic Codes 7800-7806, depending 
on the predominant disability.  As discussed above, 
Diagnostic Codes 7800 through 7805 are inapplicable in the 
absence of scarring, and the veteran is already rated under 
Diagnostic Code 7806.

Accordingly, the Board will continue to rate the service-
connected skin disorder under Diagnostic Code 7813, with 
further consideration of Diagnostic Code 7806.

Schedular rating

On February 2004 VA general medical examination, the veteran 
reported a rash on the scrotum and penis occurring every 
three to six months.  Each episode lasted about one month.  
When the rash was present, the veteran experienced itching 
and burning.  The veteran used an over-the-counter cream to 
treat the rash.  He avoided sweating during outbreaks because 
perspiration aggravated the symptoms.  Otherwise, the rash 
had no impact upon the veteran's employment in the previous 
12 months.  The examiner observed no symptoms of rash on 
examination, but there was very slight erythema on the 
underside of the penis.  There was no breakdown of the skin 
or weeping.  The examiner diagnosed recurrent candidiasis of 
the genitals.

Under the foregoing criteria, no more than a zero percent 
rating is warranted.  The February 2004 VA examiner noted 
that the veteran's rash measured 1-1.5 cm wide and covered 
most of the length of the penis.  This does not amount to at 
least five percent of the body to allow for a compensable 
disability rating.  Additionally, the record shows only 
occasionally utilization of over-the-counter creams to 
alleviate his symptoms.  There is no indication of systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs.

Thus, a review of the evidence clearly indicates that 
symptomatology associated with the veteran's service-
connected skin disability does not warrant assignment of a 
compensable disability rating.

Fenderson considerations

The Board has considered whether assignment of "staged 
ratings" is appropriate for the service-connected skin 
disability.  See Fenderson, supra.

In this case, the medical evidence of record appears to 
support the proposition that the veteran's service-connected 
skin disorder has not changed appreciably since the veteran 
filed his claim.  There are no medical findings and no other 
evidence which would allow for the assignment of a 
compensable disability rating at any time during the period 
of time here under consideration.  Based on the record, the 
Board finds that a noncompensable disability rating was 
properly assigned for the entire period from the date of 
service connection, June 26, 2004.  Staged ratings are 
therefore not appropriate.








	(CONTINUED ON NEXT PAGE)





4.  Entitlement to an initial compensable evaluation for 
service-connected hypertension.

Relevant diagnostic code

Diagnostic Code 7101 (hypertensive vascular disease 
(hypertension and isolated systolic hypertension)) provides 
for a 60 percent rating for diastolic pressure predominantly 
130 or more and a 40 percent disability rating for diastolic 
pressure predominantly 120 or more.  A 20 percent disability 
rating is warranted for diastolic pressure predominantly 110 
or more, or systolic pressure predominantly 200 or more.  A 
10 percent disability rating is warranted for diastolic 
pressure predominantly 100 or more, or; systolic pressure 
predominantly 160 or more, or; minimum evaluation for an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control.

See 38 C.F.R. § 4.104, Diagnostic Code 7101.

Analysis

The veteran's service-connected hypertension has been rated 
zero percent disabling by the RO under the provisions of 
Diagnostic Code 7101.  38 C.F.R. § 4.104.  

Assignment of diagnostic code

Diagnostic Code 7101 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
diagnosed disability in the veteran's case (hypertension).  
The veteran has not requested that another diagnostic code 
should be used.  Accordingly, the Board concludes that the 
veteran is appropriately rated under Diagnostic Code 7101.

Schedular rating

In the February 2004 VA general medical examination report, 
the examiner indicated that the veteran had no symptoms of 
hypertension.  He took medication to control the symptoms.  
The examiner observed that in January 21, 2003, the veteran's 
blood pressure was 146/106 and that the following day 
readings were 152/98 and 134/89.  On examination, sitting 
blood pressure was 132/94, supine blood pressure was 107/48, 
and standing blood pressure was 126/81.  The veteran did not 
miss any work in the previous year due to hypertension.  

Subsequent VA outpatient records reflect blood pressure 
readings lower than at the time of the February 2004 
examination.  Additionally, blood pressure readings in the 
veteran's private treatment records were as follows: 160/90 
in January 2005, 150/98 in February 2005, 124/80 in June 2005 
and 126/86 in January 2006.

The state of the veteran's hypertension, which is controlled 
with medication, does not rise to the level of severity 
required for a 10 percent evaluation.  Id.  The blood 
pressure readings noted above do not reveal diastolic 
pressure that is predominantly 100 or more or systolic 
pressure that is predominantly 160 or more.  Of the 10 
readings detailed above, only one reading of diastolic 
pressure is over 100 and one reading of systolic pressure is 
160, which does not meet the level of "predominant" as 
required for a 10 percent rating.  Moreover, it appears that 
the veteran's hypertension symptoms have improved over the 
course of the appeal.  Thus, despite the fact that the 
veteran takes blood pressure lowering medication, a 10 
percent rating is not warranted under the schedular criteria.  
Id.; see also 38 C.F.R. § 4.31.  

Fenderson considerations

The Board has considered whether assignment of "staged 
ratings" is appropriate for the service-connected 
hypertension.  See Fenderson, supra.

In this case, the medical evidence of record appears to 
support the proposition that the veteran's service-connected 
hypertension has not changed appreciably since the veteran 
filed his claim.  There are no medical findings and no other 
evidence which would allow for the assignment of a 
compensable disability rating at any time during the period 
of time here under consideration.  Based on the record, the 
Board finds that a noncompensable disability rating was 
properly assigned for the entire period from the date of 
service connection, June 26, 2004.  Staged ratings are 
therefore not appropriate.

Extraschedular rating consideration

The Board notes in passing that the veteran has not in 
connection with this appeal indicated, nor presented evidence 
to support the premise, that his service-connected 
disabilities result in marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b) (2007) [extraschedular 
rating criteria].  Accordingly, in the absence of the matter 
being raised by the veteran or adjudicated by the RO, the 
Board will not address the veteran's entitlement to an 
extraschedular rating.  See Floyd v. Brown, 9 Vet. App. 88, 
95 (1996) [the Board cannot make a determination as to an 
extraschedular evaluation in the first instance]; see also 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In the event if 
the veteran believes that an exceptional or unusual 
disability picture is present which warrants consideration of 
an extraschedular rating by appropriate VA officials, he may 
raise this matter with the RO.










	(CONTINUED ON NEXT PAGE)






ORDER

Entitlement to an initial compensable evaluation for service-
connected eustachian tube dysfunction of the left ear with 
middle ear effusion, to include left ear hearing loss, is 
denied.

Entitlement to an evaluation in excess of 10 percent for 
service-connected chondromalacia patella of the right knee, 
status post arthroscopy, is denied.

Entitlement to an initial compensable evaluation for service-
connected candidiasis is denied.

Entitlement to an initial compensable evaluation for service-
connected hypertension is denied.



____________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


